            Case 5:19-cv-00229-KGB Document 85 Filed 01/22/21 Page 1 of 5




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JOHNATHAN PINNEY, ADC #173141                                                         PLAINTIFF

v.                             Case No. 5:19-cv-00229-KGB-BD

ARKANSAS DEPARTMENT OF CORRECTION, et al.                                         DEFENDANTS

                                             ORDER

       Before the Court is the Partial Recommended Disposition submitted by United States

Magistrate Judge Beth Deere on April 3, 2020 (Dkt. No. 39). Also before the Court is the Partial

Recommended Disposition submitted by Judge Deere on May 11, 2020 (Dkt. No. 51). For the

reasons discussed below, the Court adopts both Partial Recommended Dispositions.

       I.       Factual And Procedural History

       At the time he filed suit, plaintiff Johnathan Pinney was confined at the Ouachita River

Unit of the Arkansas Department of Correction (“ADC”) in Malvern, Arkansas. On July 18, 2019,

Mr. Pinney, proceeding pro se, filed a civil rights complaint pursuant to 42 U.S.C. § 1983, alleging

that he was subjected to unconstitutional conditions of confinement at various ADC facilities (Dkt.

No. 1). Mr. Pinney filed an amended complaint on September 16, 2019 (Dkt. No. 10). Thereafter,

Mr. Pinney filed six addendums to his amended complaint (Dkt. Nos. 17, 19, 22, 24–26).

       On February 18, 2020, Judge Deere screened Mr. Pinney’s amended complaint and noted

that his claims arise from multiple, unrelated incidents that occurred at several units of the ADC

(Dkt. No. 30, at 2–3). Reasoning that “[b]undling unrelated claims in a single lawsuit can easily

lead to confusion and unfair prejudice,” Judge Deere informed Mr. Pinney that he could not

“proceed on multiple, unrelated claims in this one lawsuit.” (Id., at 2). Therefore, Judge Deere
          Case 5:19-cv-00229-KGB Document 85 Filed 01/22/21 Page 2 of 5




ordered Mr. Pinney to “file a second amended complaint with only claims that are factually

related.” (Id., at 2–3).

        On March 2, 2020, Mr. Pinney objected to and appealed Judge Deere’s February 18, 2020,

Order (Dkt. No. 32). That same day, Mr. Pinney filed a second amended complaint (Dkt. No. 33).

The Court dismissed as moot Mr. Pinney’s appeal on April 2, 2020 (Dkt. No. 38).

        On April 1, 2020, Judge Deere denied a motion filed by Mr. Pinney entitled “motion for

expedited review by Judge Baker, substituting Magistrate and ordering service on

defendant/summary judgment (and joinder)” (Dkt. No. 37). On April 3, 2020, Judge Deere ordered

service on Mr. Pinney’s inadequate-medical-care claim against defendant Drummond (Dkt. No.

40). That same day, Judge Deere issued a Partial Recommended Disposition recommending that

Mr. Pinney’s claims against all defendants, with the exception of his inadequate-medical-care

claim against defendant Drummond, be dismissed without prejudice (Dkt. No. 39).

        On April 8, 2020, Mr. Pinney filed an objection to Judge Deere’s April 1, 2020, Order and

this Court’s April 2, 2020, Order (Dkt. No. 41), which the Court construes as an appeal of Judge

Deere’s April 1, 2020, Order and a motion to reconsider this Court’s April 2, 2020, Order. On

April 13, 2020, Mr. Pinney filed an objection to Judge Deere’s April 3, 2020, Partial

Recommended Disposition and supplemented his April 8, 2020, objection (Dkt. No. 42).

        On May 7, 2020, Mr. Pinney filed a request for injunctive relief (Dkt. No. 47). Thereafter,

Mr. Pinney filed two additional addendums to his amended complaint (Dkt. Nos. 48, 49). On May

11, 2020, Judge Deere recommended that Mr. Pinney’s motion for preliminary injunctive relief be

denied, reasoning that “[t]here is no indication that Mr. Pinney is in immediate danger of

irreparable harm; and, without the threat of irreparable harm, the Court cannot issue a preliminary




                                                 2
         Case 5:19-cv-00229-KGB Document 85 Filed 01/22/21 Page 3 of 5




injunction.” (Dkt. No. 51, at 2 (citing Mid-Am. Real Estate Co. v. Iowa Realty Co., 406 F.3d 969,

977 (8th Cir. 2005))).

       Mr. Pinney objected to Judge Deere’s May 11, 2020, Partial Recommended Disposition on

May 26, 2020 (Dkt. No. 53). Mr. Pinney also submitted additional argument in support of his

request for injunctive relief (Dkt. No. 57), which the Court construes as an additional objection to

Judge Deere’s May 11, 2020, Partial Recommended Disposition.

       II.     April 3, 2020, Partial Recommended Disposition

       After careful consideration of Judge Deere’s April 3, 2020, Partial Recommended

Disposition and Mr. Pinney’s objection thereto, as well as a de novo review of the record, the Court

finds no reason to alter or reject Judge Deere’s conclusion. Specifically, the Court agrees with

Judge Deere’s assessment of Mr. Pinney’s second amended complaint, i.e., that it contains

multiple, unrelated incidents and that bundling them into a single action could easily lead to

confusion and unfair prejudice.     Accordingly, the Court adopts the April 3, 2020, Partial

Recommended Disposition in its entirety as this Court’s findings of fact and conclusions of law

(Dkt. No. 39). The Court dismisses without prejudice Mr. Pinney’s claims against all defendants,

except for his inadequate-medical-care claim against defendant Drummond, on whom service of

process has already been directed. Further, to the extent that Mr. Pinney asks the Court to

reconsider its April 2, 2020, Order denying as moot Mr. Pinney’s appeal of Judge Deere’s February

18, 2020, Order, that request is denied as moot. Finally, to the extent that Mr. Pinney appeals

Judge Deere’s February 1, 2020, Order, that appeal is denied; Judge Deere did not err in denying

Mr. Pinney’s March 31, 2020, motion seeking Judge Deere’s recusal, issuance of service of

process, summary judgment, and joinder.




                                                 3
          Case 5:19-cv-00229-KGB Document 85 Filed 01/22/21 Page 4 of 5




       III.    May 11, 2020, Partial Recommended Disposition

       After careful consideration of Judge Deere’s May 11, 2020, Partial Recommended

Disposition and Mr. Pinney’s objections thereto, as well as a de novo review of the record, the

Court finds no reason to alter or reject Judge Deere’s conclusion. Specifically, the Court agrees

with Judge Deere’s finding that Mr. Pinney would not be irreparably harmed absent an injunction,

at least on the record before the Court. And, because one moving for preliminary injunctive relief

is required to show the threat of irreparable harm, see Modern Computer Sys., Inc. v. Modern

Banking Sys., Inc., 871 F.2d 734, 738 (8th Cir. 1989) (en banc), this finding is fatal to Mr. Pinney’s

motion for preliminary injunctive relief. Further, Mr. Pinney has not submitted any evidence in

support of his request for preliminary injunctive relief; instead Mr. Pinney offers only allegations.

       Accordingly, the Court adopts the May 11, 2020, Partial Recommended Disposition in its

entirety as this Court’s findings of fact and conclusions of law (Dkt. No. 51). The Court denies

Mr. Pinney’s request for injunctive relief (Dkt. No. 47).

       IV.     Conclusion

       The Court adopts Judge Deere’s April 3, 2020, Partial Recommended Disposition (Dkt.

No. 39) and Judge Deere’s May 11, 2020, Partial Recommended Disposition (Dkt. No. 51) in their

entirety as this Court’s findings of fact and conclusions of law. The Court dismisses Mr. Pinney’s

claims against all defendants, except for his inadequate-medical-care claim against defendant

Drummond. Further, the Court declines to reconsider its April 2, 2020, Order, and the Court

affirms Judge Deere’s February 1, 2020, Order. Finally, the Court denies Mr. Pinney’s request for

injunctive relief (Dkt. No. 47).




                                                  4
  Case 5:19-cv-00229-KGB Document 85 Filed 01/22/21 Page 5 of 5




It is so ordered this 22nd day of January, 2021.


                                             _________________________________
                                             Kristine G. Baker
                                             United States District Judge




                                         5
